
	

115 HCON 119 : Expressing the sense of Congress that a carbon tax would be detrimental to the United States economy.
U.S. House of Representatives
2018-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		H. CON. RES. 119
		IN THE SENATE OF THE UNITED STATES
		July 23, 2018Received and  referred to the Committee on FinanceCONCURRENT RESOLUTION
		Expressing the sense of Congress that a carbon tax would be detrimental to the United States
			 economy.
	
	
 Whereas a carbon tax is a Federal tax on carbon released from fossil fuels; Whereas a carbon tax will increase energy prices, including the price of gasoline, electricity, natural gas, and home heating oil;
 Whereas a carbon tax will mean that families and consumers will pay more for essentials like food, gasoline, and electricity;
 Whereas a carbon tax will fall hardest on the poor, the elderly, and those on fixed incomes; Whereas a carbon tax will lead to more jobs and businesses moving overseas;
 Whereas a carbon tax will lead to less economic growth; Whereas American families will be harmed the most from a carbon tax;
 Whereas, according to the Energy Information Administration, in 2016, fossil fuels share of energy consumption was 81 percent;
 Whereas a carbon tax will increase the cost of every good manufactured in the United States; Whereas a carbon tax will impose disproportionate burdens on certain industries, jobs, States, and geographic regions and would further restrict the global competitiveness of the United States;
 Whereas American ingenuity has led to innovations in energy exploration and development and has increased production of domestic energy resources on private and State-owned land which has created significant job growth and private capital investment;
 Whereas United States energy policy should encourage continued private sector innovation and development and not increase the existing tax burden on manufacturers;
 Whereas the production of American energy resources increases the United States ability to maintain a competitive advantage in today’s global economy;
 Whereas a carbon tax would reduce America’s global competitiveness and would encourage development abroad in countries that do not impose this exorbitant tax burden; and
 Whereas the Congress and the President should focus on pro-growth solutions that encourage increased development of domestic resources: Now, therefore, be it
		
	
 That it is the sense of Congress that a carbon tax would be detrimental to American families and businesses, and is not in the best interest of the United States.
		
	Passed the House of Representatives July 19, 2018.Karen L. Haas,Clerk
